Citation Nr: 1042942	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-13 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neurologic disability 
of the right lower extremity, to include the legs and feet, and 
to include peripheral neuropathy and neurologic manifestations of 
diabetes mellitus.  

2.  Entitlement to service connection for a neurologic disability 
of the left lower extremity, to include the legs and feet, and to 
include peripheral neuropathy and neurologic manifestations of 
diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for peripheral neuropathy of all 
extremities.  

In March 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

The case was previously before the Board in June 2010, when it 
was remanded for examination of the veteran and medical opinions.  
The requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1. The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era.

2.  The service medical records do not show any complaints or 
diagnosis of any neurologic disorder of the lower extremities 
during service or within the first year after the veteran left 
the Republic of Vietnam.  

3.  There is no competent medical evidence of a current 
neurologic disability of the lower extremities.  

4.  The Veteran's complaints of lower extremity pain are not the 
result of disease or injury during his active military service.  

5.  The Veteran's only service-connected disability is type 2 
diabetes mellitus, which is not the direct and proximate cause of 
the Veteran's complaints of foot pain and his claimed neurologic 
disabilities of the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurologic 
disability of the right lower extremity, to include the legs and 
feet, and to include peripheral neuropathy and neurologic 
manifestations of diabetes mellitus, are not met.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e), 3.310(a) (2010).

2.  The criteria for service connection for a neurologic 
disability of the left lower extremity, to include the legs and 
feet, and to include peripheral neuropathy and neurologic 
manifestations of diabetes mellitus, are not met.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e), 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a July 
2006 letter, which substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim, the relative 
duties of VA and the claimant to obtain evidence.  This letter 
also complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  At a March 
2010 hearing before the undersigned Veterans Law Judge, the 
Veteran specifically waived any error in the content or timing of 
the required notice.  

VA has obtained service treatment records, private treatment 
records, and VA treatment records.  VA has also assisted the 
appellant in obtaining evidence, and afforded him the opportunity 
to present hearing testimony, written statements, and evidence.  
The Veteran was accorded VA Compensation and Pension examinations 
in November 2006 and July 2010.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, presumptive 
service connection is warranted for acute and subacute peripheral 
neuropathy if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2009).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. §  
1116(f) (West 2002).  The Veteran's separation papers, DD 214, 
establish that he had service in the Republic of Vietnam during 
the requisite period of time.  Accordingly, he is presumed to 
have been exposed to Agent Orange during active service.  

"The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within two 
years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.

Acute and subacute peripheral neuropathy, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  
are also not satisfied, then the veteran's claim shall fail.  
338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d). 

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service connection is also warranted for a disability which is 
aggravated by, proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition is considered a part of the original 
condition.  Id.

A July 2005 rating decision granted service connection for type 2 
diabetes mellitus as a residual of the Veteran's exposure to 
Agent Orange during his active service in Vietnam.  In June 2006, 
he filed a claim for an increased disability rating for his 
service-connected diabetes mellitus.  At this time he also 
asserted a claim for service connection for bilateral peripheral 
neuropathy secondary to his service-connected diabetes mellitus.  
Subsequently, he also made a vague claim of entitlement to 
peripheral neuropathy of the lower extremities on a presumptive 
basis due to his Agent Orange exposure during service.  

The Veteran's service treatment records are complete.  There is 
no indication that he had any complaints of, or treatment for, 
any neurologic symptoms of the lower extremities during active 
service.  Separation examination of the Veteran was conducted in 
September 1969.  Clinical evaluation of the feet and lower 
extremities revealed them to be "normal" with no abnormalities 
noted by the examining physician.  On the accompanying report of 
medical history, the Veteran did not report any neurologic 
symptoms or any symptoms involving the feet or lower extremities.  

A March 1972 VA treatment record reveals that the Veteran 
fractured the upper third of his right femur in a motorcycle 
accident at that time.  In June 1972 a VA Compensation and 
Pension examination was conducted.  No neurologic abnormalities 
were noted at this time.  

A November 2004 private treatment record reveals that the Veteran 
reported service connection of leg cramps and tingling in his 
right leg at night.  Subsequent treatment records dated in 2005 
indicate a diagnosis of diabetes mellitus, but do not reveal any 
indication of neurologic symptoms.  

In November 2006 a VA Compensation and Pension examination was 
conducted with respect to his claim for an increased disability 
rating for his service-connected diabetes mellitus.  On 
questioning at this time he specifically denied service 
connection of loss of muscle strength, and numbness, tingling, or 
burning of the extremities.  Objective neurologic testing 
revealed normal findings with normal muscle strength and 
sensation.  

Because the Veteran is service-connected for diabetes mellitus, 
he receives treatment at VA medical facilities for this 
disability.  Routine treatment for diabetes mellitus includes 
periodic evaluation for the potential neurologic symptoms as well 
as diabetic foot care evaluations.  A December 2008 VA treatment 
record reveals that the Veteran specifically denied having 
neurologic symptoms including weakness, paresthesias, and sensory 
loss.  Objective evaluation found the Veteran's neurologic system 
to be "grossly intact" with respect to motor and sensory 
findings.

A February 2009 VA treatment record indicates a provisional 
diagnosis of "diabetes, neuropathy, bunions."  This record 
specifically indicates that "beginning neuropathy & bunions" 
were "complicating a systemic disease," the Veteran's service-
connected diabetes mellitus.  However, this record does not 
reveal specific neurologic complaints or evaluation upon which 
the provisional diagnosis of neuropathy was made.  Subsequently, 
in March 2009, a VA podiatry consultation was conducted for a 
diabetic foot care check.  The Veteran reported foot pain with 
ambulating, and that he had these symptoms for a few years.  
Objective evaluation revealed no neurologic abnormalities.  
Ultimately the diagnosis was orthopedic in nature, bilateral 
hallux abducto valgus.  

An April 2009 VA podiatry record also notes the Veteran's 
continued complaints of foot pain with ambulation.  A May 2009 VA 
treatment record reveals that the Veteran denied leg pain at that 
time.  A July 2009 VA treatment record indicated no reported 
symptoms or observed abnormalities with respect to the Veteran's 
lower extremities.  

In July 2010, a VA neurology Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported symptoms of 
aching in the feet and ankles which ran up and down his legs and 
got worse with standing and walking.  Physical examination 
revealed bilateral bunions, and incomplete fallen arches of both 
feet.  Neurologic examination revealed normal findings on sensory 
and motor testing of both feet and legs.  After full examination 
the physician stated that the Veteran did not have "any sort of 
neurologic diagnosis such as peripheral neuropathy, 
radiculopathy, diabetic neuropathy, or toxic neuropathy as in 
Agent Orange exposure."  The physician's opinion was that the 
Veteran's reports symptoms of foot pain were more likely than not 
consistent with a non-neurologic entity and were either 
"mechanical or articular issues unrelated to primary neurologic 
disease."

Service connection is not warranted on the basis of exposure to 
Agent Orange.  There is no evidence of peripheral neuropathy 
during service or within a year of the Veteran's service in 
Vietnam to warrant service connection on a presumptive basis of 
exposure to Agent Orange.  38 C.F.R. §§  3.307, 3.309(e).  There 
is also no evidence of any current neurologic disability linked 
to Agent Orange exposure during.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Service connection is not warranted on a secondary basis due to 
the Veteran's service-connected diabetes mellitus.  Again, there 
is no evidence of any current neurologic disability linked to the 
Veteran's service-connected disability.  

Simply put, the medical evidence of record reveals that the 
Veteran does not have any diagnosis of any neurologic disability 
involving the lower extremities.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran has been diagnosed with mechanical 
defects of the feet, to include bunions and fallen aches, there 
is no evidence of record showing any such disabilities during 
service, or linking those current disabilities to service.  To 
the extent that the Veteran has complaints of mechanical foot 
pain, service connection is not warranted as pain alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

The preponderance of the evidence is against the claims for 
service connection for neurologic disabilities of the right and 
left lower extremities, to include the legs and feet, and to 
include peripheral neuropathy and neurologic manifestations of 
diabetes mellitus.  There is no doubt to be resolved and service 
connection is not warranted.  


ORDER

Service connection for a neurologic disability of the right lower 
extremity, to include the legs and feet, and to include 
peripheral neuropathy and neurologic manifestations of diabetes 
mellitus, is denied.  

Service connection for a neurologic disability of the left lower 
extremity, to include the legs and feet, and to include 
peripheral neuropathy and neurologic manifestations of diabetes 
mellitus, is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


